Citation Nr: 0526628	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, in pertinent part, denied service 
connection for sinusitis, bilateral hearing loss, and skin 
rashes.  

The Board notes that the RO originally denied these claims in 
an April 2000 rating decision.  However, upon passage of the 
Veteran's Claims Assistance Act of 2000 (VCAA), the RO 
implicitly reopened the claims and sent the veteran notice of 
the VCAA.  The RO received no response from the veteran and 
then proceeded to deny  both claims on the merits.  

The Board also notes that in a VA Form 9 dated April 2002, 
the veteran indicated that he wanted to testify at a Travel 
Board hearing.  Given the timing of the VA Form 9, it is 
apparent that it was the formal appeal of a PTSD claim that 
since has been granted (and thus not in appellate status 
before the Board).  On a VA Form 9 submitted in April 2004, 
which specifically related to the claims currently before the 
Board, the veteran indicated that he did not wish to testify 
at a hearing before a member of the Board.  In October 2004, 
the veteran's representative submitted a VA Form 646, which 
also indicated that the veteran wished to proceed without 
presenting any further argument.  Accordingly, there is no 
pending hearing request and the case is ready for appellate 
review.   


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran was treated for sinusitis with sinus 
congestion, head congestion, and post nasal drip during 
service; however, post service medical evidence, including a 
VA examination, fails to confirm a current diagnosis of 
sinusitis.  

3.  It is at least as likely as not the veteran's hearing 
loss disability of the left ear began during active service.

4.  The veteran experienced some transitory hearing loss in 
the right ear during service, but his hearing was within 
normal limits upon separation from service and a recent VA 
audiological examination ruled out a current hearing loss 
disability of the right ear.  

5.  The service medical records, including a report of a 
separation examination,  show no skin disease or lesions; 
post service medical records also fail to show any evidence 
of a skin disorder, other than a single wart on the veteran's 
chest shown by a recent VA skin examination, performed 25 
years after service; there is no competent evidence to 
suggest a nexus between the single wart on the chest and any 
remote incident of service.


CONCLUSIONS OF LAW

1.  Service connection for claimed sinusitis is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Service connection for hearing loss in the left ear is 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2004).
  
3.  Service connection for hearing loss in the right ear is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

4.  Service connection for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
As service connection is granted for hearing loss in the left 
ear, there is no further duty to notify or assist the veteran 
with the development of this aspect of his claim for hearing 
loss.  

As to the remaining issues on appeal, the Board notes that VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the April 2000 and February 2003 rating 
decisions; the January 2004 Statement of the Case; and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claims for service connection for sinusitis, bilateral 
hearing loss, and a skin disorder, and complied with VA's 
notification requirements.  The Statement of the Case set 
forth the laws and regulations applicable to the veteran's 
claims.  Further, letters from the RO to the veteran dated 
December 2002, April 2003, July 2003, and December 2004 
informed him of the types of evidence that would substantiate 
his claims; that he could obtain and submit private evidence 
in support of his claims; and that he could have the RO 
obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
for service connection for sinusitis, bilateral hearing loss, 
and a skin disorder, and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was provided to the 
veteran in December 2002, prior to the February 2003 RO 
rating decision.  VCAA notice was also provided in April 2003 
and July 2003.   

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claims for service connection for sinusitis, bilateral 
hearing loss, and a skin disorder, and to respond to VA 
notice.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice and 
Statement of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
The failure to use the exact language of the fourth element 
under such circumstances is harmless error if error at all.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claims.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
December 2002, April 2003, July 2003, and December 2004 
correspondence and asked him to identify all medical 
providers who treated him for sinusitis, bilateral hearing 
loss, and a skin disorder.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent general and audiologic VA examinations 
in November 2003.  The Board finds these examinations 
provided sufficient findings upon which to determine whether 
service connection is warranted for the veteran's sinusitis, 
hearing loss in the right ear and skin disorder.  It is 
pertinent to note that these examinations ruled out a current 
diagnosis of sinusitis and hearing loss of the right ear as 
defined by the applicable regulation (38 C.F.R. § 3.385).  
With respect to the claim for service connection for a skin 
disorder, there are no relevant abnormal findings until many 
years post-service and no competent evidence that suggests a 
nexus between the veteran's current skin lesion on the chest 
(wart) and any incident of service.  Under such 
circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from February 1970 to 
January 1974.

The service medical records reflect that in October 1970, the 
veteran complained of sinus congestion with drainage.  He was 
prescribed Afrin nasal spray.  Similarly in October 1971, the 
veteran complained of feeling weak all over and head 
congestion.  His chest was clear and his throat was "OK."  
The clinician prescribed Phenergan and Actifed.  In November 
1971, the veteran still had sinus drainage, chest congestion 
and a very productive cough.  He was diagnosed with 
bronchitis and sinusitis.  He continued to be treated for 
sinus congestion, chest congestion, productive cough, 
headaches, fever, chills and general malaise in April 1972.  
At this time, his symptoms were diagnosed as an upper 
respiratory infection.  There are no further service medical 
records reflecting sinusitis, although the veteran continued 
to be treated for bronchitis, pneumonia, upper respiratory 
infections, post nasal drip and nasal congestion (in December 
1973).  

With respect to the veteran's claim for service connection 
for bilateral hearing loss, the service medical records 
reveal that at induction (January 1970), right ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 
hertz were measured at 0, 0, 0, and 5 decibels, respectively.  
Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 
hertz, and 4000 hertz were measured at 10, 5, 5, and 0 
decibels, respectively.  

In September 1970, the veteran complained of ear pain and a 
sensation of having his left ear full of water.  Upon 
examination, his right ear was normal but his left ear was 
red and inflamed.  He was diagnosed with otitis media.  In 
November 1970, the veteran gave a history of a right ear 
infection.  He also complained of hearing loss that began 
when he started "working on the line about two months ago."  
The clinician recommended that he be removed from the line 
until the extent of the problem was established.  A series of 
audiometric examinations were performed that revealed the 
following:  

			Right					Left
			500, 1k, 2k, 3k, 4k, 6k hz		500, 1k, 
2k, 3k, 4k, 6k hz
November 25, 1970	  30, 25, 15, 25, 15, 40                     
25, 10, 10, 25, 15, 35
November 30, 1970	  20, 10, 20, 20, 15, 30                     
35, 20, 20, 20, 15, 30                  December 2, 1970      
10, 10,   0,   5,   5, 25                       5,   5,   0,   
0,   0, 35 

The service medical records show no further ear related 
complaints until November 1971, at which point the veteran 
complained of ear aches (in conjunction with the sinus 
drainage, chest congestion, and productive cough noted 
above).  Examination of the ears showed clear tympanic 
membranes, but the left ear appeared inflamed.  He was 
diagnosed with otitis media.  There are no further ear 
related complaints in the service medical records.

The service medical records contain no complaints, findings, 
diagnoses, or treatment attributed to any type of skin 
disorder.  There is a single record of exposure to 
tuberculosis from October 1971 to April 1972.  A skin test 
performed in May 1972 revealed that the veteran was 
asymptomatic, and his physical examination was within normal 
limits.  

The veteran underwent a separation examination in October 
1973.  Examination of the nose, sinuses, ears, and skin were 
all normal.  Right ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz were measured at 25, 25, 
20, and 5 decibels, respectively.  Left ear pure thresholds 
at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were 
measured at 20, 15, 15, and 20 decibels, respectively.  

The veteran underwent another examination in December 1973.  
Once again examination of the nose, sinuses, ears, and skin 
were all normal.  Audiometric testing revealed findings 
identical to those of the October 1973 examination.  

An inquiry sent to the Albuquerque VA Medical Center 
requesting records from 1978 through 1982 yielded no 
available records.  Similarly, there were no available 
records at the Denver VA Medical Center from 1984 through 
1999.  Most of the medical records in the claims file are 
psychiatric records.  However, there is a July 1999 report in 
which the veteran reports a family history of skin cancer 
(losing his mother and father to the disease) and complaining 
that he has "wart like" bumps on his chest, without 
discoloration.  A December 1999 report contains an 
audiological examination in which right ear pure thresholds 
at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were 
measured at 15, 10, 15, and 25 decibels, respectively.  Left 
ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 
4000 hertz were measured at 10, 10, 10, and 20 decibels, 
respectively. A January 2000 note records a "normal 
audiometry."  Finally, an April 2000 report reflects that 
the provided a self-diagnosis of pneumonia.  He reported 
coughing, discolored secretion, bilateral pleuritic cp, fever 
and chills at home, and feeling lightheaded when standing 
(although he has not passed out).  An EKG revealed sinus 
tachy without ischemic change.         

The veteran underwent VA examinations in November 2003.  At 
his audiometric examination, the veteran reported that he was 
a jet engine mechanic that had been exposed to excessive 
noise.  He reported constant ringing in both of his ears and 
stated that the duration of his hearing loss exceeded 30 
years.  Upon examination, right ear pure thresholds at 500 
hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured 
at 20, 15, 25, and 30 decibels, respectively.  Left ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 
hertz were measured at 25, 25, 20, and 35 decibels, 
respectively.  The clinician reviewed the veteran's case 
history and claims file and observed that the veteran's 
hearing at induction into service was within normal limits 
bilaterally.  He also noted that the series of examinations 
that the veteran underwent between November 25, 1970 and 
December 2, 1970 concluded with the veteran showing mild 
hearing loss at 6000 hertz, bilaterally.  The clinician added 
that the veteran's separation examination showed some loss of 
hearing when compared to what it was prior to service, but it 
was noted that his hearing was still within normal limits, 
bilaterally.  

The clinician reported that it is possible to be exposed to 
noise and to have a temporary shift in hearing thresholds and 
have it not become a permanent loss.  The audiometric 
examination performed at the VA examination revealed hearing 
within normal limits in the right ear, and mild sensorineural 
hearing loss in the left ear.  The clinician opined that 
"due to the vet's hearing being documented as within normal 
limits, AU [bilaterally] at separation, it is my opinion that 
it is not as likely as not the vet's noise exposure while in 
military service caused the vet's hearing loss."  On the 
other hand, the clinician opined that the veteran's tinnitus 
was linked to his exposure to excessive noise while on active 
duty.  (Service connection for tinnitus was subsequently 
granted by an RO decision in January 2004; the RO assigned a 
10 percent rating effective from November 26, 2003.)     
     
In addition to the veteran's audiometric examination, he also 
underwent a general medical examination in November 2003.  
The veteran dated the onset of his respiratory difficulties 
to 1971 when he served on the U.S.S. Coral Sea (a naval 
aircraft carrier).  He reported several episodes of coughs 
producing phlegm, questionably associated with fever, and 
definitely associated with shortness of breath.  The veteran 
also gave a history of sinusitis and a chronic drip.  He 
declined taking antibiotics on multiple occasions in the 
past.  The clinician noted that there are multiple references 
in the record that document the presence of rales, wheezing 
in both the right and left lungs, and diagnoses of acute 
bronchitis.  He also notes a report of bilateral basilar 
pneumonia with effusion.  

The veteran underwent x-rays that were reviewed by the 
clinician.  The x-rays revealed flattening of the 
hemidiaphragms compatible with chronic obstructive pulmonary 
disorder (COPD).  The clinician also noted that x-ray 
examination of the sinuses revealed no abnormalities.  Upon 
physical examination, auscultation over the lungs did not 
reveal the presence of rales, crackles, rubs, or rhonchi.  
Examination of the nares revealed no obstruction and no 
polyps, nasopharynx clear.   

The clinician noted that there was a reference to skin tags 
on the referral sheet.  The veteran believed that it referred 
to warts.  However, the veteran did not have any warts with 
the exception of one in the right anterior chest wall 
measuring .5 mm.  He stated that he previously had warts on 
the fingers of both hands, but could not identify any at the 
time of the examination.  

The clinician diagnosed the veteran with COPD presently 
documented by air trapping and hyperinflation (Chest x-ray 
flattening of diaphragms compatible with COPD); multiple 
episodes of chronic bronchitis documented in the C-file and 
in present records; episodes of right lower lobe and left 
middle lobe pneumonia in the past per available records and 
chest x-rays; sinusitis with normal sinus x-rays; and 
keratoses diagnosed on the chest wall in the remote past with 
evidence of a single wart measuring .5 mm. anterior chest 
wall at present.  

The clinician was asked to opine whether the veteran's 
present pulmonary disease was incurred during service, and 
the clinician opined that it was.  In January 2004, the RO 
granted service connection for COPD with chronic bronchitis 
and episodes of right lower lobe and left middle lobe 
pneumonia.  
Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  
 
Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and sensorineural 
hearing loss becomes manifest to a degree of l0 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Sinusitis
The service medical records show that the veteran had 
recurrent episodes of sinus congestion, head congestion, 
sinus drainage, and post nasal drip, primarily associated 
with respiratory diseases, to include bronchitis and upper 
respiratory infections.  Treatment during this time included 
Afrin nasal spray, Phenergan, and Actifed.  In November 1971, 
the veteran had sinus drainage, chest congestion and a very 
productive cough.  He was diagnosed with bronchitis and 
sinusitis.  This was the only time in service that his 
symptoms were attributed to sinusitis.  Clinical recorded 
dated in  December 1973, reflect that the veteran was still 
being treated for bronchitis, pneumonia, and upper 
respiratory infections with post nasal drip and nasal 
congestion.  (The Board parenthetically notes that, following 
a recent post-service VA respiratory examination, an RO 
decision in January 2004 granted service connection for the 
veteran's chronic obstructive pulmonary disease with chronic 
bronchitis and episodes of right lower lobe and left middle 
lobe pneumonia.  A noncompensable rating was assigned, 
effective from September 24, 1999.)

The veteran's separation from service examinations performed 
in October 1973 and December 1973 were negative for any 
findings relating to sinusitis.  The nose and sinuses were 
clinically evaluated as normal. 

Post service medical records regarding the issue of sinusitis 
consist solely of an April 2000 report and the November 2003 
VA examination.  In the April 2000 report, the veteran 
provided a self-diagnosis of pneumonia.  He reported 
coughing, discolored secretion, bilateral pleuritic cp, fever 
and chills at home, and feeling lightheaded when standing 
(although he has not passed out).          

Upon a November 2003 VA examination, the veteran gave a 
history of sinusitis and a chronic drip.  He dated the onset 
of his respiratory difficulties, including recurrent episodes 
of a productive cough, shortness of breath, and possibly a 
fever to service.  However, while the veteran's November 2003 
X-rays revealed flattening of the hemidiaphragms compatible 
with COPD (for which, as noted above, service connection is 
in effect), examination of the sinuses revealed no 
abnormalities.  Furthermore, examination of the nares 
revealed no obstruction or polyps; the nasopharynx was clear.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).   

While sinusitis was listed under the section in the 
examination report marked "Diagnoses", it seems clear that 
the clinician did so because he was instructed by the RO to 
direct his attention towards sinusitis (since it was shown in 
service).  The clinician's report contains no findings that 
would support a current diagnosis of sinusitis.  In fact, in 
both the findings and in the "Diagnoses" section, he 
clearly states that examination of the sinuses revealed them 
to be normal and without abnormalities.  Without any findings 
that would support a current diagnosis of sinusitis, the 
Board finds that the preponderance of the evidence weighs 
against a diagnosis at this time.  Even assuming a current 
diagnosis of sinusitis, the fact remains that there is a gap 
of more than 25 years between the isolated episode of in-
service sinusitis and the initial post-service diagnosis of 
same.  The lack of evidence of treatment for sinusitis for so 
many years following service would weigh against the claim 
even with a current diagnosis.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive. See Maxon v. West, 12 Vet. App. 453, 459 
(1999).  Moreover, there is no competent evidence that 
suggests a nexus between a current diagnosis of sinusitis and 
any incident of or finding recorded during service.  It is 
also again pertinent to point out that multiple symptoms, to 
include nasal congestion have been associated with the 
veteran's service-connected lung diseases.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for sinusitis must be denied.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

Hearing loss
The veteran contends, and the Board does not dispute, that he 
was exposed to excessive noise while in service.  The RO 
granted service connection for tinnitus on this basis.  It is 
also clear that he experienced some degree of hearing loss in 
both ears while on active duty, along with multiple ear 
infections.  The service medical records also show that he 
was removed from the source of the excessive noise and  
underwent a series of hearing tests.  Three audiometric 
examinations showed a slight decrease in hearing, but hearing 
levels that were still within normal limits.  The final 
audiometric test revealed that the veteran's hearing was 
returning to the level it had been at induction (though it 
had not yet fully recovered).  

There was a final complaint of an ear ache in November 1971 
in conjunction with sinus drainage, chest congestion, and 
productive cough.  Examination of the ears showed clear 
tympanic membranes, but the left ear appeared inflamed.  He 
was diagnosed with otitis media.  

The veteran's separation examinations in October 1973 and 
December 1973 showed the veteran's hearing to be decreased 
since his induction into service, but still within normal 
limits bilaterally.  Pursuant to 38 C.F.R. § 3.385, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The veteran's hearing was 
not considered a disability at the time of his separation 
from service, and there are no subsequent audiometric 
examinations taken within one year of service.  Thus, service 
connection for sensorineural hearing loss on a presumptive 
basis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The first post service audiometry report is dated December 
1999 and it shows the veteran's hearing to be within normal 
limits bilaterally.  

The results of the veteran's November 2003 audiometric 
examination show that pursuant to 38 C.F.R. § 3.385, the 
veteran continues to have hearing within normal limits in his 
right ear.  In his left ear, however, he has mild 
sensorineural hearing loss.  The examiner noted that it was 
"possible" to be exposed to noise and to have a temporary 
shift in hearing thresholds without it becoming a permanent 
loss.  Since the veteran's hearing was documented as normal 
upon separation from service, the clinician opined that it 
was less likely than not that the veteran's mild hearing loss 
in his left ear was incurred in service.  

The Board finds that, in view of the increased loss of left 
ear hearing during service, the recurrent infections, a 
current diagnosis of a left ear hearing loss disability, the 
rather speculative nature of at least part of the recent 
rationale for finding no causal link to service, and the 
veteran's own statements regarding his hearing acuity over 
the years, the evidence is in relative equipoise as to 
whether there is a nexus between a current diagnosis of a 
hearing loss of the left ear and in-service acoustic trauma.  

As to the other ear, the most recent VA audiological 
examination ruled out a current diagnosis of a hearing loss 
disability of the right ear, as defined by 38 C.F.R. § 3.385.  
The law requires that in order for service connection to be 
granted, there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  As the preponderance of the 
evidence is against this claim, and in the absence of any 
contravening medical opinions, the benefit-of-the-doubt 
doctrine does not apply, and the claim for service connection 
for bilateral hearing must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra; Ortiz, supra.
     
Skin disorder
The service medical records fail to show any complaints, 
findings, diagnoses, or treatment for any type of skin 
condition.  Furthermore, separation examinations conducted in 
October 1973 and December 1973 included normal clinical 
evaluations of the veteran's skin.

As noted above, post service medical records are largely 
psychiatric and they do not show any evidence of any skin 
disorder.  However, there is a July 1999 report in which the 
veteran reports a family history of skin cancer (losing his 
mother and father to the disease) and complaining that he has 
"wart like" bumps on his chest, without discoloration.  

The November 2003 VA clinician failed to find evidence of any 
skin rashes.  A single wart on the veteran's chest measuring 
.5 mm. was noted but the clinician did not link the lesion to 
any incident of service.  The Board finds, that with no 
evidence of any skin lesions during service or for so many 
years thereafter, there is no duty to provide a medical 
opinion addressing the question of whether the wart on the 
veteran's chest is linked to some remote incident of service.  
38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a skin disorder must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.
 





ORDER

Entitlement to service connection for sinusitis is denied.  

Entitlement to service connection for hearing loss in the 
left ear is granted. 

Entitlement to service connection for hearing loss in the 
right ear is denied. 

Entitlement to service connection for a skin disorder is 
denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


